COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Hidden Lakes Development Partners, LP

Appellate case number:   01-22-00152-CV

Trial court case number: 2019-26660

Trial court:             164th District Court of Harris County

       Hidden Lakes Development Partners, LP (HLDP) has filed a petition for writ of mandamus
which is pending in this Court. On July 8, 2022, HLDP filed a motion to stay the trial set for
August 8, 2022. Real parties in interest oppose this motion.
        The Court grants the motion and orders the trial set for August 8, 2022, stayed pending
disposition of this petition for writ of mandamus.
       It is so ORDERED.

Judge’s signature: /s/ Peter Kelly
                   Acting individually    Acting for the Court


Date: July 22, 2022